This appeal is from the judgment of the court sustaining a general demurrer to the petition of appellant in a suit for divorce. The appellant declined to amend, and judgment was rendered for the defendant.
The divorce is sought upon the ground that the husband was guilty of certain alleged cruel treatment and outrages towards the wife, of such a nature as to render their further living together insupportable. Certain misconduct is set out in detail, and there are general allegations of a course of unkind and harsh conduct toward the wife, continuing for a considerable period of time. Such facts, if true, might, in point *Page 288 
of fact, be misconduct of such a nature as to render the further living together of the husband and wife insupportable. Wounded feelings and pride and mental distress occasioned to the wife by a long-continued course of misbehavior on the part of the husband does, generally speaking, constitute the misconduct contemplated by the statutes that would "render their living together insupportable." Eastman v. Eastman,75 Tex. 473, 12 S.W. 1107; Lefevre v. Lefevre (Tex. Civ. App.)205 S.W. 842; Erwin v. Erwin (Tex Civ. App.) 231 S.W. 834. As to whether or not a jury or the trial judge would conclude that such alleged acts constitute, in point of fact, misconduct of such a nature as to render further living together of husband and wife insupportable, is quite another question. As against a general demurrer the allegations of the petition are sufficient.
The judgment is reversed, and the cause is remanded.